DETAILED ACTION
Double Patenting
A rejection based on double patenting of the "same invention" type finds its support in the language of 35 U.S.C. 101 which states that "whoever invents or discovers any new and useful process ... may obtain a patent therefor ..."  (Emphasis added).  Thus, the term "same invention," in this context, means an invention drawn to identical subject matter.  See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957); and In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 5, 10 and 14 of instant application are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over independent claims 23, 27, 37 and 39 of U.S. Patent No. (11,252,643).  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 23, 27, 37 and 39 of U.S. Patent No. (11,252,643) contains every element of claim 1, 5, 10 and 14 of the instant application and thus obvious variant of the instant application. This is because, it would have been obvious to one in the ordinary skill in the art to consider Radio Access Network (RAN) node as Base station. Claim(s) of the instant application therefore is/are not patently distinct from the earlier patent claim(s) and as such is/are unpatentable over obvious-type double patenting.  A later patent/application claim is not patentably distinct from an earlier claim if the later claim is obvious variant of the earlier claim.
"A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Lon,qi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Ber q, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus)." ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Court, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).







Claim Mapping:
Claim 1 of instant application and claim 1 of U.S. Patent No. (11,252,643) are mapped below. 
Instant Application
Patent No. (11,252,643)
A method of a source radio access network (RAN) node, the method comprising: 

transmitting a handover request message to a target RAN node;

receiving a handover request acknowledge message from the target RAN node, the handover request acknowledge message including a Radio Resource Control (RRC) message; and

transmitting the RRC message to a radio terminal, wherein the RRC message includes first scheduling information of at least one system information supported by the target RAN node, wherein the at least one system information is not being broadcast by the target RAN node, and the first scheduling information is used by the radio terminal when the radio terminal requests the at least one system information. 

A method of a source base station, the method comprising: 

transmitting a handover request message to a target base station; 

receiving a handover request acknowledge message from the target base station, the handover request acknowledge message including a Radio Resource Control (RRC) message; and 

transmitting the RRC message to a UE, wherein the RRC message includes: an indication of a System Information Block (SIB) type of at least one on-demand system information that is available by the target base station but is not being broadcasted, and 
scheduling information of at least one on-demand system information that is available by the target base station and is being broadcasted by the target base station, 

wherein the RRC message further includes scheduling information of the at least one on-demand system information that is available by the target base station but is not being broadcasted.




Claims 2-4, 6-9, 11-13 and 15-18 are also rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable by virtue of their dependence on their respective independent claims.  






Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shaheen et al (U.S. Pub. No. 2018/0092085 A1) and DEENOO et al (U.S. Pub. No. 2019/0174554 A1).

As per claims 1 and 10 Shaheen disclosed a method of a source radio access network (RAN) node, the method comprising: transmitting a handover request message to a target RAN node (Figure.15, paragraphs. 95, 100 and 135) {Handover (HO) procedure between source and target base stations}; receiving a handover request acknowledge message from the target RAN node, the handover request acknowledge message including a Radio Resource Control (RRC) message (paragraph.100) {Unitizing RRC messaging}. However, Shaheen did not explicitly transmitting the RRC message to a radio terminal, wherein the RRC message includes first scheduling information of at least one system information supported by the target RAN node, wherein the at least one system information is not being broadcast by the target RAN node, and the first scheduling information is used by the radio terminal when the radio terminal requests the at least one system information. 
In the same field of endeavor {Handover procedure between base stations, paragraph.500 of DEENOO}, DEENOO disclosed transmitting the RRC message to a radio terminal (paragraph.191) {A WRTU may receive an access table, for example, via a transmission using dedicated resources (e.g., by RRC configuration) and/or by a transmission using broadcast resources}, wherein the RRC message includes first scheduling information of at least one system information supported by the target RAN node (paragraph.375) {WTRU may acquire the system information faster instead of obtaining the scheduling information from the next broadcasted "Essential" system information (Essential or minimum-SI) and then acquire the application system information}, wherein the at least one system information is not being broadcast by the target RAN node (DEENOO, paragraphs. 377) {The WTRU may have resource efficiency (e.g., when few WTAUs are requesting system information/accessing the system). The WTRU may have indicated (e.g., based on the selection of the reserved RACH preamble) that data transfer may occur after acquisition of system information} and (paragraph.426) {A WAU may be further configured with one or more aspects to avoid unnecessary reception of other-Si (e.g., when monitoring for minimum-Si}. For example, a WTRU may be configured with an aspect of control channel monitoring that is different for minimum-Si as compared to other-SI acquisition (e.g., a WTRU may be configured with a separate RNTI associated with other-SI scheduling different from RANTI associated with minimum-Si scheduling} and (Paragraph.504) {Network might not broadcast the reference ID and/or value tag of an SI.  For example, the network may transmit the reference ID and/or value tag of the on-demand SI with the SI itself, and/or may currently not be broadcasting any other-SI}, and the first scheduling information is used by the radio terminal when the radio terminal requests the at least one system information (paragraphs.374 and 382) {WRTU may obtain the scheduling information from the "Essential" system information and/or May acquire the applicable system information from the broadcast, The msg4 may be a RRC message carrying other-SI. The msg4 may carry an indication of whether the WRU wishes, desires, and/or may find useful, to transition to a connected state or stay in the current state (e.g., idle, inactive etc.}. Using RAC message far other-Si request may support Other-SIs e.g., that could be introduced)}.
It would have been obvious ton in the ordinary skill in the art before the effective filing date of the invention to have incorporated transmitting the RRC message to a radio terminal, wherein the RRC message includes first scheduling information of at least one system information supported by the target RAN node, wherein the at least one system information is not being broadcast by the target RAN node, and the first scheduling information is used by the radio terminal when the radio terminal requests the at least one system information as disclosed by DEENOO in the method disclosed by Sheheen in order to make method more efficient, robust and user friendly.


As per claim 5 and 14 Shaheen disclosed a method of a radio terminal, the method comprising: receiving a Radio Resource Control (RRC) message (paragraph.100) {Utilizing RRC messaging} from a source radio access network (RAN) node during a handover procedure for performing a handover from the source RAN node to a target RAN node (Figure.15, Table 24, paragraphs. 95, 100 and 135) {Handover (HO) procedure between source and target base stations}, wherein the RRC message is included in a handover request acknowledge message which the source RAN node receives from the target RAN node (page.48, Table 24).  However, Sheheen did not explicitly disclose the RRC message including first scheduling information of at least one system information supported by the target RAN node, wherein the at least one system information is not being broadcast by the target RAN node; and transmitting, based on the first scheduling information, a request message for requesting the at least one system information. 
In the same field of endeavor, {Handover procedure between base stations, paragraph.500 of DEENOO}, DEENOO disclosed the RRC message including first scheduling information of at least one system information supported by the target RAN node (paragraph.375) {WTRU may acquire the system information faster instead of obtaining the scheduling information from the next broadcasted "Essential" system information (Essential or minimum-SI) and then acquire the application system information}, wherein the at least one system information is not being broadcast by the target RAN node(DEENOO, paragraphs. 377) {The WTRU may have resource efficiency (e.g., when few WTAUs are requesting system information/accessing the system). The WTRU may have indicated (e.g., based on the selection of the reserved RACH preamble) that data transfer may occur after acquisition of system information} and (paragraph.426) {A WAU may be further configured with one or more aspects to avoid unnecessary reception of other-Si (e.g., when monitoring for minimum-Si}. For example, a WTRU may be configured with an aspect of control channel monitoring that is different for minimum-Si as compared to other-SI acquisition (e.g., a WTRU may be configured with a separate RNTI associated with other-SI scheduling different from RANTI associated with minimum-Si scheduling} and (Paragraph.504) {Network might not broadcast the reference ID and/or value tag of an SI.  For example, the network may transmit the reference ID and/or value tag of the on-demand SI with the SI itself, and/or may currently not be broadcasting any other-SI}; and transmitting, based on the first scheduling information, a request message for requesting the at least one system information (paragraphs.374 and 382) {WRTU may obtain the scheduling information from the "Essential" system information and/or May acquire the applicable system information from the broadcast, The msg4 may be a RRC message carrying other-SI. The msg4 may carry an indication of whether the WRU wishes, desires, and/or may find useful, to transition to a connected state or stay in the current state (e.g., idle, inactive etc.}. Using RAC message far other-Si request may support Other-SIs e.g., that could be introduced)}.
It would have been obvious ton in the ordinary skill in the art before the effective filing date of the invention to have incorporated the RRC message including first scheduling information of at least one system information supported by the target RAN node, wherein the at least one system information is not being broadcast by the target RAN node; and transmitting, based on the first scheduling information, a request message for requesting the at least one system information as disclosed by DEENO in the method disclosed by Sheheen in order to make method more efficient, robust and user friendly.

As per claims 2 and 11 Shaheen-DEENOO disclosed the method according to claim 1, wherein the RRC message is related to a reconfiguration of a RRC (Shaheen, paragraph.66) {Acknowledge LTE RRC message may be a RRCConnectionReconfigurationComplete message}.

As per claims 3, 7, 12 and 16 Shaheen-DEENOO disclosed the method according to claim 1, wherein the first scheduling information indicates a System Information Block (SIB) type of system information which is supported by the target RAN node (DEENOO, paragraph.404) {SIB request}, wherein the SIB is not being broadcast by the target RAN node (DEENOO, paragraph.504) {Network might not broadcast the reference if and/or value lag of an Si For example, the network may transmit the reference ID and/or value tag of the on-demand Si with the Si itself, and/or may currently not be broadcasting any other-Si}.

As per claims 4, 8, 13 and 17 Shaheen-DEENOO disclosed the method according to claim 1, wherein the RRC message includes second scheduling information of at least one system information broadcasted by the target RAN node (DEENDO. Paragraphs. 360) {An example condition for triggering an on-demand system information request may be the absence of broadcast Other-SI, a WTRU may determine that the Other-SI is not broadcasted. For example, a WTAU may determine the presence of other-Sl based on scheduling information in the essential SI. For example, a WTRU may trigger other-SI request / a WTRU may determine that the broadcast of other-Si is stooped before the WTAU can acquire the required other-SI and/or ff a WTRU determines that one or more specific other-SI required by the WTRL is not present in the current schedule of other-S! broadcast} and (DEENOG Paragraph.505) {WTRU may perform a request for reference ID and/or value lag for a subset of SI through RRC signaling. A WTRU may make the request in IDLE/INACTIVE states and/or in a CONNECTED state. A WTRU may utilize a RACH procedure (e.g., 2-step and/or 4-step RACH) lo make the request. A WTRU may use PHY layer signaling on an UL control channel and/or dedicated resources using RAG signaling to make the request).
It would have been obvious ton in the ordinary skill in the art before the effective filing date of the invention to have incorporated wherein the RRC message includes second scheduling information of at least one system information broadcasted by the target RAN node as disclosed by DEENO in the method disclosed by Sheheen in order to make method more efficient, robust and user friendly.


As per claims 5 and 15 Shaheen-DEENOO disclosed the method according to claim 5, wherein the RRC message is related to a reconfiguration of a RRC and the request message is related to a complete of the RRC reconfiguration (Shaheen, paragraph.66) {Acknowledge LTE RRC message may be a RRCConnectionReconfigurationComplete message}.

As per claims 9 and 18 Shaheen-DEENOO disclosed the method according to claim 5, wherein the request message is sent in a Random Access procedure (DEENOO, paragraph.10) {WRTU may be configured to initiate the request for the other-SI from the communication network as part of a Random Access Channel (RACH) procedure}.
It would have obvious to one in the ordinary skill in the art before the effective fling date of the invention to have incorporated the request message is sent in a Random Access procedure as disclosed by DEENOO in the method disclosed by Sheheen in order to make method more efficient, robust and user friendly.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is indicated in PTO form 892.

Applicant's future amendments need to comply with the requirements of MPEP § 
714.02, MPEP § 2163.04 and MPEP § 2163.06. 

"with respect to newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims." See MPEP § 714.02 and § 2163.06 ("Applicant should * * * specifically point out the support for any amendments made to the disclosure."); and MPEP § 2163.04 ("If applicant amends the claims and points out where and/or how the originally filed disclosure supports the amendment(s), and the examiner finds that the disclosure does not reasonably convey that the inventor had possession of the subject matter of the amendment at the time of the filing of the application, the examiner has the initial burden of presenting evidence or reasoning to explain why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims."). See In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972) In re Wertheim, 541 F.2d at 262,191 USPQ at 96 (emphasis added). 

"The use of a confusing variety of terms for the same thing should not be permitted. 

New claims and amendments to the claims already in the application should be scrutinized not only for new matter but also for new terminology. While an applicant is not limited to the nomenclature used in the application as filed, he or she should make appropriate amendment of the specification whenever this nomenclature is departed from by amendment of the claims so as to have clear support or antecedent basis in the specification for the new terms appearing in the claims. This is necessary in order to insure certainty in construing the claims in the light of the specification." Ex parte Kotler, 1901 C.D. 62, 95 O.G. 2684 
(Comm'r Pat. 1901). See 37 CFR 1.75, MPEP § 608.01 (i) and § 1302.01.

 Note that examiners should ensure that the terms and phrases used in claims presented late in prosecution of the application (including claims amended via an examiner's amendment) find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description, see 37 CFR 1.75(d)(1 ). If the examiner determines that the claims presented late in prosecution do not comply with 37 CFR 1.75(d)(1), applicant will be required to make appropriate amendment to the description to provide clear support or antecedent basis for the terms appearing in the claims provided no new matter is introduced." 

"USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure." In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023,1027-28 (Fed. Cir. 1997). MPEP § 2106. "  

The examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the examiner.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASGHAR H BILGRAMI whose telephone number is (571)272-3907. The examiner can normally be reached M-F 6 AM to 9 PM IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASGHAR H BILGRAMI/Primary Examiner, Art Unit 2647